Citation Nr: 9908607	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to a disability rating in excess of 
10 percent for a gastric ulcer with reflux esophagitis.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to December 
1971 and from December 1975 to March 1992.  These matters 
come to the Board of Veterans' Appeals (Board) from a 
December 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  
In that rating decision the RO denied entitlement to service 
connection for a right shoulder disorder, a prostate 
disorder, headaches, temporomandibular joint (TMJ) syndrome, 
and a skin disorder.  The RO also granted service connection 
for a gastric ulcer with reflux esophagitis, and assigned a 
10 percent disability rating for the disorder.  The veteran 
perfected an appeal of the denial of service connection for 
the claimed disorders, and the disability rating assigned for 
the gastrointestinal disorder.

This case was previously before the Board in June 1996.  At 
that time the Board granted service connection for TMJ 
syndrome, and remanded the remaining issues to the RO in 
order to provide the veteran a personal hearing.  In a 
November 1996 statement the veteran withdrew his appeal on 
the issues of service connection for a skin disorder and 
headaches, and the Board finds that those issues are no 
longer within its jurisdiction.  See Hamilton v. Brown, 39 
F.3d 1574 (Fed. Cir. 1994) (an appeal ceases to be effective 
if withdrawn); 38 C.F.R. § 20.204 (1998).

Subsequent to the initiation of the veteran's appeal, his 
case file was transferred to the RO in Salt Lake City, Utah, 
because he currently resides in that area.

The issues of entitlement to service connection for a 
prostate disorder and entitlement to a disability rating in 
excess of 10 percent for the gastrointestinal disorder will 
be addressed in the remand portion of this decision.


FINDING OF FACT

The claim of entitlement to service connection for a right 
shoulder disorder is not supported by competent evidence of a 
current a right shoulder disorder, or of a nexus between the 
right shoulder symptoms reported in service and a current 
disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
shoulder disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in May 1985 
he complained of pain in the right shoulder of several months 
duration, with no history of injury.  An X-ray study of the 
right shoulder revealed no abnormality, and his symptoms were 
initially assessed as tendonitis.  As the result of a 
subsequent orthopedic examination, his symptoms were 
attributed to "acute arthritis of the right 
acromioclavicular joint, cause undetermined."  The examining 
orthopedist provided the opinion that the complaints could 
have been caused by a low-grade bacterial infection related 
to a previous dental infection.  

The veteran continued to complain of right shoulder pain, and 
in June 1985 the joint was injected with a combination of a 
steroid and local anesthetic.  The service medical records 
make no further reference to any complaints or clinical 
findings pertaining to the right shoulder.

The report of a June 1992 VA medical examination shows that 
the veteran complained of problems with other joints, but he 
made no complaints relevant to the right shoulder.  Physical 
examination of the upper extremities revealed no evidence of 
joint abnormality, and no diagnosis pertaining to the right 
shoulder was provided as a result of the examination.

The veteran has submitted private medical evidence 
documenting the evaluation and treatment of disorders of 
other joints, but that evidence makes no reference to the 
right shoulder.

In his April 1993 substantive appeal the veteran stated that 
he started having problems with the right shoulder as the 
result of playing racquetball while in service, and that he 
continued to have problems with the shoulder.  In an October 
1996 statement he reported that the problems with the 
shoulder prevented him from participating in archery and 
exercising with weights.  He also stated that movement of the 
shoulder, such as dressing, was restricted and painful.


II.  Law and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A well grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps, 
126 F.3d at 1468.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Therefore, if the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence is generally required to make the 
claim well grounded.  See Grottveit, 5 Vet. App. at 93.  

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
If the claimed disability is manifested by observable 
symptoms, lay evidence may be adequate to show the incurrence 
of a disease or injury in service and continuing 
symptomatology since service.  Medical evidence is required, 
however, to show a relationship between the current medical 
diagnosis and the continuing symptomatology.  Sacks v. West, 
11 Vet. App. 314 (1998).

Under the provisions of 38 C.F.R. § 3.303(b) (1998), chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober.  Arthritis is a chronic disease.  38 U.S.C.A. 
§ 1112(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 
126 F.3d at 1469.  VA may, however, dependent on the facts of 
the case, have a duty to notify him of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  The veteran has not 
indicated the existence of any evidence that, if obtained, 
would make his claim well grounded.  VA has no further 
obligation, therefore, to notify him of the evidence needed 
to support his claim.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).

III.  Analysis

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a right 
shoulder disorder is not well grounded.  

The service medical records do contain a finding of acute 
arthritis of the right shoulder in 1985.  Arthritis is 
considered to be a chronic disease.  However, there has been 
no post service finding of arthritis.  Accordingly, the 
provisions of 38 C.F.R. § 3.303(b) could not serve to render 
the veteran's claim well grounded.

Evidence of an in-service disease or injury is not sufficient 
to establish a well-grounded claim.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In order to establish a well-grounded 
claim, the veteran must also submit medical evidence showing 
a current diagnosis of a right shoulder disorder.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (a claim cannot 
be well grounded in the absence of medical evidence showing a 
current disability).  The veteran's assertion that he has a 
right shoulder disorder is not probative because the veteran 
is not competent to provide evidence of a medical diagnosis.  
Grottveit, 5 Vet. App. at 93.  In the absence of such 
evidence, as well as evidence showing that a current 
disability is related to an in-service injury, the Board has 
determined that the claim of entitlement to service 
connection for a right shoulder disorder is not well 
grounded.  Epps, 126 F.3d at 1464.


ORDER

The claim of entitlement to service connection for a right 
shoulder disorder is denied.


REMAND

The veteran asserts that he has a prostate disorder that 
results in frequent pain with urination.  Although his 
service medical records are silent for any complaints or 
clinical findings pertaining to the prostate, he reported 
that he had been told by physicians while in service that his 
urinary complaints were due to prostate problems.  The VA 
examiner in June 1992 found that the right lobe of the 
prostate was enlarged but not extremely hard, and that there 
were no nodules.  The medical examiner also recommended that 
the veteran be provided a urology examination in order to 
assess the significance of the enlarged prostate, but a 
urology examination was not provided.

The veteran's service medical records show that in October 
1985 his complaints of stomach pain were assessed as 
extensive gastritis with gastric and duodenal ulcers as the 
result of an upper gastrointestinal endoscopy.  In March 1986 
it was noted that he had severe active peptic ulcer disease, 
and he was hospitalized for further evaluation.  An endoscopy 
at that time revealed hemorrhagic gastritis.  The veteran 
continued to receive medication for the gastrointestinal 
disorder throughout the remainder of his service, which 
reportedly reduced his symptomatology.  In March 1991 his 
complaints of retrosternal chest pain were assessed as peptic 
esophagitis and duodenitis as the result of an endoscopy.

The veteran contends that the symptoms of his 
gastrointestinal disorder warrant a disability rating in 
excess of the 10 percent that has been assigned.  He was 
provided a gastroenterology examination in June 1997, but the 
examiner did not document the effects of the disorder on the 
veteran's overall health.  In addition, the examiner 
recommended that the veteran be provided an upper 
gastrointestinal X-ray study and a helicobacter pylori 
antibody test, neither of which are documented in the case 
file.  The Board finds, therefore, that an additional 
examination is warranted.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992) (if an examination is insufficient for rating 
purposes, another examination should be obtained).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeals, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a prostate or 
gastrointestinal disorder since March 
1992.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.

2.  The veteran should be afforded a VA 
urology examination to determine whether 
he has a prostate disorder that had its 
onset during service.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examination should include any diagnostic 
tests or procedures that are deemed 
necessary for an accurate assessment.  

The examiner should conduct a thorough 
urology examination and provide a 
diagnosis for any pathology found.  If 
the examination results in the diagnosis 
of a prostate disorder, the examiner 
should provide an opinion, based on sound 
medical principles, on whether the onset 
of the prostate disorder occurred during 
the veteran's active service.  The 
examiner should provide the complete 
rationale for the opinion.

3.  The veteran should be afforded a VA 
gastroenterology examination to determine 
the severity and frequency of the 
manifestations of the service-connected 
gastric ulcer with reflux esophagitis.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment.

The examiner should conduct a thorough 
gastroenterology examination and 
determine whether the symptoms of the 
gastric ulcer are relieved by standard 
ulcer therapy; whether the disorder is 
manifested by periodic vomiting, 
recurrent hematemesis or melena, anemia, 
or weight loss; and the duration and 
frequency of any incapacitating episodes.  
The examiner should also determine 
whether the reflux esophagitis is 
manifested by pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain.  The examiner should also 
provide an opinion, based on the 
examination, reported symptoms, and sound 
medical principles, on the degree of any 
impairment of health caused by the 
combination of gastrointestinal symptoms.  
The examiner should provide the rationale 
for all opinions given.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to service connection for a 
prostate disorder and entitlement to a 
disability rating in excess of 10 percent 
for the gastrointestinal disorder.  In 
redetermining the appropriate rating for 
the gastrointestinal disorder, 
consideration should be given to the 
decision of the United States Court of 
Appeals for Veterans Claims (known as the 
Court of Veterans Appeals prior to March 
1, 1999) in Fenderson v. West, No. 96-947 
(1999).  If any benefit requested on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

- 11 -


